                         Case 1:19-cv-01069-VEC Document 37 Filed 01/22/20 Page 1 of 1
                                                                                                       USDC SDNY
                                                                                                       DOCUMENT
                                       CAHILL GORDON & REINDEL LLP                                     ELECTRONICALLY FILED


MEMO ENDORSED
                                                    EIGHTY PINE STREET                                 DOC #:
                                                NEWYORK,NY 10005-1702                                  DATE FILED: 1/22/2020

ROBERT A. ALESSI         CHARLES A. GILMAN          TELEPHONE: (212) 701-3000          GEOFFREY E. LIEBMANN           MICHAEL A. SHERMAN
HELENE R. BANKS          ARIEL GOLDMAN                    WWW.CAHILL.COM               BRIAN T. MARKLEY               DARREN SILVER
ANIRUDH BANSAL           JASON M. HALL                                                 MEGHAN N. McDER"'IOTT          JOS!AH M. SLOTNICK
DAVID L. BARASH          WILLIAM M. HARTNETT                                           WILLIAM J. MILLER              RICHARD A. STIEGLITZ JR.
LANDIS C. BEST           NOLA B. HELLER                  1990 K STREET, N.W.           NOAH B. NEWITZ                 ROSS E. STURMAN
BRADLEY J. BONDI         CRAIG M. HOROWITZ          WASHINGTON , DC 20006-1181         MICHAEL J. OHLER               SUSANNA M. SUH
BROCKTON B. BOSSON       DOUGLAS S. HOROWITZ                                           DAVID R. OWEN                · ANTHONY K. TAMA
                                                          (202) 862-8900
JAMES J. CLARK           TIMOTl-'Y B. HOWELL                                           JOHN PAPACHRISTOS ·            JONATHAN D. THIER
CHRISTOPHER W. CLEMENT   DAVID G. JANUSZEWSKI                                          LUIS R. PENALVER               SEAN P. TONOLLI*
                                                  CAHILL GORDON o. REINDEL <UK> LLP
AYANO K. CREED           ELAI KATZ                                                     KIMBERLY PCTILLO-DECOSSARD     JOHN A. TRIPODORO
SEAN M. DAVIS            9RIAN S. KELLEHER              24 MONUMENT STREET             SHEILA C. RAMESH               GLENN J. WALDRIP, JR.
STUART G. DOWNING        RICHARD KELLY                   LONDON EC3R BAJ               MICHAEL W. REDDY               HERBERT S. WASHER
ADAM M. DWORKIN          CHERIE R. KISER*             +44 (0)20 7920 9800              OLEG REZZY                     MICHAEL B. WEISS
ANASTASIA EFIMOVA        JOEL KURTZBERG                                                JAMES ROBINSON                 DAVID WISHENGRAD
JENNIFER B. EZRING       TED B. LACEY                                                  THORN ROSENTHAL                COREY WRIGHT
HELENA S. FRANCESCHI     MARC R. LASHBROOK            WRITER'S DIRECT NUMBER           TAMMY L. ROY                   JOSHUA M. ZELIG
JOAN MURTAGH FRANKEL     ALIZA R. LEVINE                                               JONATHAN A. SCHAFFZIN          DANIEL J. ZUBKOFF
JONATHAN J. FRANKEL      JOEL H. LEVITIN
                                                            (212) 701-3352                                                *ADMITTED IN DC ONLY




                                                                                                           January 22, 2020
                                Re:     Rubinstein v. Credit Suisse Group AG, et al.,
                                        Case No. 1: 19-cv-01069 (VEC)
              Dear Judge Caproni:
                             We represent Defendants Credit Suisse Group AG, Credit Suisse AG, Credit
              Suisse Securities (USA) LLC, Tidjane Thiam, and David R. Mathers in the above-referenced
              action.
                             Pursuant to Your Honor's Individual Practice Rule 2.C, we write to respectfully
              request a two week extension oftime to file our reply memorandum in further support ofour
              motion to dismiss the amended complaint.
                             The current deadline for filing our reply is February 3, 2020, as set by this Court's
              stipulated Order entered June 20, 2019. Defendants have not made any previous request for
              extension oftime with respect to this deadline. We propose a two week extension, to February
              17, 2020. We request the extension due to unanticipated conflicts arising from other matters.
                               Counsel for Plaintiffs has graciously consented to our request.
                               We appreciate Your Honor's consideration.

                                                                                  Respectfully submitted,

                                                                                 ���-----
                                                                                  David G. Januszewski
              The Honorable V alerieE. Caproni
              United States District Judge                    Application GRANTED.
              Southern District ofNew York                    Defendants' reply brief is due
              40 Foley Square, Room 240                       by February 17, 2020.
              New York, New York 10007                        SO ORDERED.

              BYECF
                                                                                                     1/22/2020
                                                              HON. VALERIE CAPRONI
                                                              UNITED STATES DISTRICT JUDGE
